DETAILED ACTION
Claims 1 – 14 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The abstract of the disclosure is objected to because the abstract contains reference characters to drawings. Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for holding the housing tubes” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6–7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "preferably comprising neutron absorbing elements" in “each housing tube (26) forms an internal tube surrounded by an external tube (26a) made of an aluminium alloy preferably comprising neutron absorbing elements such as boron”. The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested to remove the term “preferably”.
Claim 7 is rejected for its dependency on claim 6.
Claim 12 recites the limitation “the plate” and “any of the transverse plates” in “wherein a ratio of the length (L) of any of the housing tubes (26) to the thickness (E) of the plate or of any of the transverse plates (20) is between 3 and 15”. There is insufficient antecedence basis for “plate”. In claim 1, upon which claim 12 depends, reference was made to “the transverse plate(s)” which was understood to refer back to “a transverse plate or a plurality of transverse plates”. 
Furthermore, “the length” and “the thickness” also lack antecedence.
For purposes of examination, it will be assumed that Applicant meant to write “wherein a ratio of a length (L) of any of the housing tubes (26) to a thickness (E) of a transverse plate (20) or of any of a plurality of transverse plates (20) is between 3 and 15”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 1–2, 4–11, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robert Lehnert et al, US 5550882 A (hereinafter “Lehnert”).
[note that all figures in Lehnert refer to different views of a same embodiment, the only variations being the number and type of vertical rods holding the plates- see (6)]

    PNG
    media_image1.png
    539
    836
    media_image1.png
    Greyscale
 
Regarding claim 1, Lehnert discloses a storage basket (basket assembly 24) for radioactive materials (Abstract: “failed fuel rod assemblies for a nuclear reactor”), the basket being to be arranged into a containment enclosure (canister 22) of a packaging (“cask”- not shown) for transporting and/or warehousing radioactive materials (”transportation” and “storage” are cited), the basket defining a plurality of housings (Fig. 1: 44) each for receiving radioactive materials (the failed fuel rod assemblies for example), the housings being parallel to each other and each extending along a housing axis (Figs. 1A,8A,8B) parallel to a longitudinal (Figs. 1,1A: the housings are parallel to each other and to a central axis defined by the center of the cylinder defining the basket 24), the latter including: 
- a transverse plate or a plurality of transverse plates distributed along the longitudinal central axis of the basket and arranged orthogonally to this axis (Figs. 3,4A,7 item 124), each plate 124 having a plurality of holes 126 passing therethrough; 
- a plurality of housing tubes arranged parallel to the longitudinal central axis of the basket (Figs. 3, 8A,8B; (43-44): guide sleeve assemblies 132 are formed from inner guide sleeves 134 that are surrounded by a plurality of outer guide sleeves 138. The shape of the outer guide sleeves 138 is tubular, forming housing tubes), 
wherein the housing tubes are arranged alternately with the transverse plate(s) along the longitudinal central axis (Figs. 3,4A), so that the inner side surface of each housing is defined, successively along this axis, at least by the inner surface of a first housing tube, the inner surface of one of the holes of a first transverse plate, and the inner surface of a second housing tube (Fig. 4A: each housing 132 has inner surfaces of structural members 134/138, which are successively defined from a first housing tube 138 to a second housing tube 138 across the inside of holes 126 of plates 124 as shown. In other words, the connections between the inner walls of successive tubes 138 make one continuous larger tube across a plurality of plates 124).  
Regarding claim 2, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) each comprise, at both their opposite faces, means for holding the housing tubes (26) (Lehnert Figs. 3,4A: the means for holding the housing tubes is the edges of the hole 126 itself)
Regarding claim 4, Lehnert discloses the basket according to claim 1, wherein   the inner side surface (4a) of each housing (4) has a circular, square, rectangular or hexagonal-shaped cross-section (Lehnert Figs. 4A: the cross-section of housing 134 is shown as square). 

Regarding claim 5, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) (20) each have a disc shape (Lehnert Fig. 3 item 124 has a disc shape).  

Regarding claim 6, Lehnert discloses the basket according to claim 1, wherein each housing tube (26) is made of a steel preferably devoid of neutron absorbing elements (Lehnert (Col. 11 ll. 58-67) “Inner guide sleeve 134 is preferably made of stainless steel”), and in that each housing tube (26) forms an internal tube surrounded by an external tube (26a) made of an aluminium alloy preferably comprising neutron absorbing elements such as boron (“Disposed adjacent each exterior face of inner guide sleeve 134 is a rectangular-sheet 136 of a neutron absorbing material or of aluminum”).  

Regarding claim 7, Lehnert discloses the basket according to claim 6, wherein each internal tube (26) axially projects from each of both opposite ends of the external tube (Fig. 4A: internal tubes 134 are shown projecting axially, along the length of the tubes, from both ends of external tubes 136).  

Regarding claim 8, Lehnert discloses the basket according to claim 1, wherein the transverse plate(s) (20) are made of steel (Col. 11 ll. 29-42: “The plates 124 are preferably made of a high strength carbon steel”).  

Regarding claim 9, Lehnert discloses the basket according to claim 1, also including a top plate (Fig. 1 top cover plate/ lid 96) and a bottom plate (Fig. 1: bottom lid 28) sandwiching between each other the alternating transverse plate(s) (20) and housing tubes (Figs. 1A,3,8: alternating transverse plates 36/124 are shown with housing 44 that in Fig. 8 are shown divided into housing tubes 132/138).  

Regarding claim 10, Lehnert discloses the basket according to claim 9,   also including tie rods (Fig. 3; Col. 11 ll. 29-42: rods 128) each passing through the top plate, the bottom plate, as well as the transverse plate(s) (Fig. 1A: the rods 42 are shown passing through the top, bottom and transverse plates 124 as understood from the presence of the end caps of the tubes 44. The rods 42 are analogous to the rods 128 of Fig. 3). 
Regarding claim 11, Lehnert discloses the basket according to claim 1, wherein each housing (4) is defined using a number N of transverse plate(s) (20), number N being between 1 and 20 (Lehnert Figs. 1,1A: the number of transverse plates 36 shown is around 12).  

Regarding claim 14, Lehnert discloses a packaging (referred to as a “cask” but not shown) for transporting and/or warehousing radioactive materials, the packaging comprising a containment enclosure (Lehnert Fig. 1 canister 22) delimited by a side body (Fig. 1 shell 26), a bottom (bottom lid 28) and a lid (top cover/lid 96), the packaging being fitted with a storage basket (basket assembly 24) according to claim 1, arranged into the containment enclosure (the storage basket 24 is arranged into canister 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert.
Regarding claim 12, Lehnert discloses the basket according to claim 1,  however Lehnert fails to explicitly disclose ratios of the lengths of housing tubes to the thickness of the plate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to set a ratio of the length (L) of any of the housing tubes (26) to the thickness (E) of the plate or of any of the transverse plates (20) to between 3 and 15 during routine optimization so as to ensure robustness of the storage basket. For example, Lehnert at Col. 13 ll. 14-45 discusses varying the thickness of the transverse plates according to whether the fuel rod assemblies are damaged or undamaged. See also MPEP 2144.05 Section II on Optimization of Ranges.
Regarding claim 13, Lehnert discloses the basket according to claim 1, however Lehnert fails to explicitly disclose a suggested length for the housing tubes.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to set a length of the housing tubes (26) to between 20 and 70cm.  This is part of routine optimization to ensure robustness of the storage basket.
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the holding means take the shape of sockets into which the ends of the housing tubes are inserted.  Lehnert teaches flares on the housing tubes to affix to the plates, rather than a modification of the plates themselves to hold the housing tubes.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Singh, Vallentin/Dallongeville, and Leleu were also found to teach a plurality of tubes in storage baskets.
Conclusion
It is suggested that Applicant amend claim 1 to recite the means for holding the housing tube in the plates, such as by combining the limitations of claims 2 and 3 into claim 1. This will 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646